Citation Nr: 1209678	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total knee replacement, left knee (a left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from September to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the RO in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for a total knee replacement, left knee. 

In April 2009, the Veteran was afforded a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The Board denied the Veteran's claim in a May 2009 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated February 18, 2010, the Court remanded the case to the Board pursuant to the terms of a Joint Motion for Remand (JMR). 

The Board remanded this case in September 2010 for additional development.  It returns now for appellate consideration.


FINDING OF FACT

The evidence clearly and unmistakably shows that a torn medial meniscus, left knee, preexisted service, and that it did not chronically worsen or increase in severity during service.


CONCLUSION OF LAW

The Veteran's preexisting torn medial meniscus, left knee, was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a total knee replacement, left knee.  For the reasons that follow, the Board finds that the Veteran's torn left meniscus clearly and unmistakably both pre-existed service and was not aggravated by service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.

The Board first notes that the Veteran's entrance examination report, dated in May 1969, shows that his lower extremities were clinically evaluated as normal, and that there were no other indications of a left knee disorder.  In an associated "report of medical history" he did not indicate a history of any relevant knee symptoms.  

Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The law further provides that the burden to rebut the presumption and show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3- 03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

As noted in a decision of the U.S. Court of Appeals for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the presumption of soundness by clear and unmistakable evidence that the appellant's disability pre-existed service and was not aggravated by service. 

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable evidence is that the determination of inception "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular...disease...."  The Board turns to the evidence of soundness at entry.

Determination of the existence of a pre-existing condition may be supported in two ways.  First, pre-existence may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Second, preexistence may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

The Veteran insists that he did not have a left knee disorder prior to entry to service.  During his hearing, he testified, under oath, that in-service findings of a preexisting left knee disorder are in error, and that he did not have a left knee disorder prior to service.  He further testified that he sustained a left knee injury while carrying another soldier on his back during training, and that he was treated at a hospital for this injury, to include injections of dye into the knee which resulted in a diagnosis of a torn medial meniscus.  He has submitted statements from three family members, who assert that the Veteran did not have a left knee injury prior to service.  He has also submitted a number of photographs of himself, to include pages from his high school yearbook, and photographs taken during service, in support of his argument that he was physically active prior to service and did not have a left knee injury prior to service.  

These photographs show him in various athletic activities, to include playing football and participating in a marching band.  

Following the Board's September 2010 remand, the Veteran submitted statements, including from his family, that are essentially duplicative of the previously received evidence.

With respect to the Veteran's contentions that he incurred a left knee disability in service, the Board observes that lay evidence can be competent and sufficient to establish each element of service connection in certain circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id., at 1335-37.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran is reporting that he had no left knee disorder prior to entry to service, such a statement is within a lay observer's competency.  

Having established competency, the Board turns to the Veteran's credibility.  The Veteran's service treatment records reveal a very different history from the one he presents in support of his claim.  

As noted above, the Veteran's May 1969 preinduction physical examination shows that his lower extremities were clinically evaluated as normal, and that there were no other indications of a left knee disorder.  In an associated "report of medical history" he did not indicate a history of any relevant knee symptoms, which supports the Veteran's claim.  

The Veteran entered active service on September 16, 1969.  The Veteran's service treatment reports include a flight physical examination report, dated October 2, 1969, which shows that his lower extremities were clinically evaluated as normal.  The report notes "left knee hurts all the time with exercise - throbs at night."  In an associated "report of medical history" he did not indicate a history of any relevant knee symptoms.  

Importantly, though the Veteran had been in the military at this point for only several weeks, he makes no reference to a knee injury from September 16th , when he entered service, to October 2, 1969, when cites this ongoing problem of his knee hurting with exercise.

A report, dated October 13, 1969, less than one month after the Veteran entered service, notes "injured knees in football in 1965."  The Veteran reported left knee symptoms of "giving out," swelling, and locking.  

On examination, mild crepitation was noted, and there was 1/2-inch of atrophy at the left quadriceps.  There was no ligamentous instability.  X-rays were noted to be normal.  The impression was possible torn medial meniscus.  The report notes that he was scheduled for an arthrogram on October 21, 1969. 

An entry dated October 22, 1969, notes "arthrogram shows tear left medial meniscus."  The October 22, 1969 report also contains the Veteran's complaints noting "left knee hurts all the time with exercise - throbs at night- slightly swollen".

A "narrative summary," dated October 27, 1969, shows that the Veteran again reported that he injured his left knee in a football accident in 1965.  Since that time the left knee has given out, swollen and locked on multiple occasions."  The diagnosis was torn medial meniscus, left knee.  The report indicates that this injury was not incurred in the line of duty, and that it existed prior to service (EPTS).  The report further notes that the Veteran did not meet induction standards, and that he was recommended for presentation to the medical board for separation of an EPTS condition "not service aggravated", providing evidence against this claim. 

A Medical Board examination report, dated October 23, 1969, notes pain at the medial meniscus, left knee, and that the Veteran had a torn medial meniscus, left knee.  The report indicates that this injury was not incurred in the line of duty, and that it existed prior to service. 

A Medical Board report (DA 8-118), dated in November 1969, indicates that the Veteran had a torn medial meniscus of the left knee that was not incurred in the line of duty, that it existed prior to service, that it was not aggravated by active duty, and that separation was recommended "by reason of erroneous enlistment." 

As for the post-service medical evidence, it indicates that in March 1970, the Veteran underwent an arthrotomy and medial meniscectomy, with debridement of the patella.  

The next relevant medical evidence is dated about 30 years later, in late 2000.  It shows complaints of left knee symptoms.  In June 2001, the Veteran underwent a left knee replacement.  He has received ongoing treatment for left knee symptoms since that time.  

The Board finds that the evidentiary assertions of the Veteran are inherently incredible on the basis of the fact that he contradicts his own statements during the course of medical treatment and does so at a time in which he has a monetary interest in that contradiction.  Statements made for the purposes of medical diagnosis or treatment are considered to be of heightened reliability.  See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991); see also Fed. Rules of Evid. 803, Hearsay Exception 4.  

Furthermore, prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet.App. 67, 73 (1997).  The Board considers the differences between the Veteran's in-service statements regarding his left knee injury history and his statements in conjunction with this claim to be so significant as to render him incredible.  The Board will assign no probative value to his statements.  

In fact, in light of the fact that this case has been the subject of extensive litigation the Board believes it must be clear on this point:  The Veteran's statements are found to provide evidence against his claim in that the Veteran has clearly lied under oath, to the Board.  In this regard, it is important to note that during the Veteran's service from September to November 1969 the Veteran repeatedly noted a pre-service injury (a football injury).  The examiners during service could not have known the Veteran played football prior to service unless the Veteran told them at that time.  The Veteran himself has provided the Board with proof that he played football prior to service (the photo), supporting the Veteran's own statements in service and providing damming evidence against his testimony before the Board, which was detailed.

It is important to note that this is not simply a situation where a veteran (perhaps eager to serve in the military and, therefore, failing to cite to a pre-service disability) contends that his pre-service injury was aggravated by service.  The Veteran in this case has repeatedly told the VA the pre-service injury, which clearly did occur, did not occur, undermining the Veteran's credibility with the Board totally.  This lack of trustworthiness undermines not only his own statements, but any evidence he would submit on his behalf in order to obtain service connection for this disability, including statements from family.

As for the Veteran's family, including his father, stepmother and brother, the Board considers these statements to be of limited credibility as well.  First, the affiants are related to the Veteran, creating a conflict of interest.  Second, the statements concern the distant past, thirty five to forty years after the events in question.  Third, and most importantly, these statements are also directly contradictory to the history as reported by the Veteran during service and before the Board at hearing.

For example, the Veteran's twin brother submitted a November 2011 statement in which he asserted that the Veteran had serious injuries until he was in the Army and had no injuries to his knees or anything else during high school.  The Veteran's brother also claimed that the Veteran called him during service to report that he had a serious injury to his knee that disqualified him for the helicopter program for which he enlisted.  Importantly, the Veteran's brother claimed that the Veteran had been presented with a choice of surgery in the Army and continuing in the infantry or accepting a medical discharge.  The brother claimed that they talked over the choice and agreed he should leave the Army.  

The Board finds this part of the statement to be inherently incredible.  The Veteran's service treatment records show plainly that the Veteran was found not fit for military service.  No "choice" was provided.  The Veteran's own testimony to the Board, which was very detailed regarding what, exactly, occurred during the Veteran's limited period of service makes no reference to this alleged choice of surgery or discharge.  No choice of continuing in the infantry was ever presented to the Veteran in the detailed service record.  

The exaggeration of what occurred during service only undermines the brother's credibility with the Board, providing more evidence against this claim, undermining all evidence that has been submitted in support of this claim, supporting the Board finding that the Veteran is not being factually accurate.   

In this regard, it is important to note that the Veteran's testimony to the undersigned was usually detailed.  This is not simply a situation in which the Veteran's recollection is faulty.  The Veteran has provided detailed testimony to the undersigned that he never had a pre-service injury, which is clearly not true. 

The Veteran was summarily discharged for failure to meet enlistment standards, as discussed above.  The Board finds that the family statements are so incredible as to be without probative value, providing actually more evidence against this claim by clearly submitting evidence which is false. 

In sum, the Board has found the lay evidence in this case to be so incredible as to be without positive probative value, providing instead clear and unmistakable factual evidence against this claim.

The Board turns to the medical evidence of record.  

The Veteran submitted a single page of March 1970 treatment for the left knee.  This record shows that the Veteran was treated for a transchondral fracture of the left patella.  He then underwent an arthrotomy, a medial meniscectomy with debridement of the patella.  

A VA examination report, dated in February 2006, shows that a physician indicated that he could not "support or refute" the Veteran's reported history (including that he did not have a preexisting left knee disorder), but that the record suggested that his injury was not service-connected.  He further noted that the Veteran's knee replacement following remote surgery for a torn medial meniscus was "a common pattern of evolution after meniscal injury." 

Following the Board's May 2009 decision in this case, the Veteran appealed to the Court.  In February 2010, the Court endorsed a JMR and ordered the May 2009 decision vacated and remanded for further proceedings.  In particular, the JMR concluded that the February 2006 VA examination report was not adequate.  The JMR instructed that the Veteran receive another VA examination.

The Veteran was seen for a December 2010 VA examination.  The Veteran reported his same contentions as recounted above.  The examiner reviewed the claims file and noted that the February 2006 opinion stating that the knee replacement was a common pattern of evolution after meniscal injury.  The examiner indicated that it was not possible to conclude that the Veteran's left knee disability preexisted service without resort to speculation because there was no clinical data from prior to his entrance to service and there was only the Veteran's report of a 1965 injury.  On this basis, the examiner concluded that the medial meniscus injury was incurred in-service.  

The examiner appears to have discounted the Veteran's in-service statements, which the Board finds to be highly credible.  The examiner appears to seek confirmation through clinical data prior to service, which does not exist and cannot be created.  The examiner offered no other basis on which to suppose that the Veteran was sound at entry.  In this case, there are no preservice records of left knee treatment in the record.  However, two service treatment reports show that the Veteran reported a preservice history of a left knee injury that was incurred during participation in a specific activity, i.e., a football injury.  The Veteran is competent to report such a history, and his submitted photographs show that he played football in high school.  Miller; Harris.  At that time, he also reported specific residual symptoms due to his football injury, i.e., giving out, swelling, and locking "on multiple occasions."  

The Board notes that looking exclusively to clinical data rather than relying on the contemporaneous lay statements is error.  In any event, the Board finds that the critical question in this case is factual, not medical.   

The examiner also failed to provide substantive analysis of the service treatment records.  For example:  On October 13, 1969, service treatment reports note a history of left knee symptoms, and mild left knee crepitation, and atrophy of the left quadriceps, less than two weeks after his initial report of knee pain on October 2, 1969, and less than one month after induction on September 16, 1969.  

Is the Veteran suggesting that his left quadriceps atrophied in only the days between when the alleged injury in service occurred and when he was treated on October 13th?

The service treatment reports clearly show that service physicians determined that the Veteran's torn medial meniscus of the left knee existed prior to service, that it was not incurred in the line of duty, that separation was recommended "by reason of erroneous enlistment," and that he did not meet induction standards.  The December 2010 opinion does not explain how he was unable to reach an opinion when the treating physicians and the Medical Evaluation Board clearly were able to do so.  In this regard, it is clear that there are significant problems associated with providing a medical opinion regarding events that occurred more than 40 years ago.  

The Board will not remand again to correct the significant errors of the December 2010 opinion.  If the Board remands to correct this error, the Board is unclear how any benefit may flow to the Veteran in light of the factual determinations made in this case.  The factual determinations are as follows:  (1) the Veteran had a pre-existing knee disability prior to service, caused by football; (2) the Veteran did not inform examiners at induction of the pre-existing knee disability; (3) there was never a knee injury in service; (4) the pre-existing knee disability was discovered by the military after induction and, as a result, the Veteran was discharged from service; and (5) the Veteran has not told the truth at the hearing before the Board and has provided false information in support of his claim.  These factual determinations make a medical opinion in this case unwarranted. 

In this regard, the Board must note that the only reason the Board remanded this case to the RO was to fulfill the requirements of the JMR.  The more detailed a review the Board underwent in this case, the more facts provide evidence against this claim to the point that this case cannot be based on a medical determination undertaken in 2012, but must be based on the facts.  The facts, as they occurred in 1969, provide a clear narrative:  the Veteran, sincerely wanting to fly helicopters, did not tell examiners at enlistment about his knee problem, which was discovered.

Similarly, if the examiner is instructed to comment on how the in-service physicians would have been able to reach a finding of preexistence, the opinion obtained would be against the claim.  The examiner had no basis other than the lack of preservice clinical data to reach a contrary opinion to those offered in service.  At the same time, regulation allows for discovery of preexisting conditions during service based on all data, pre-service, during service and post-service.  See 38 C.F.R. § 3.304(b).  Thus, though the examiner erred in the completion of the opinion, the opinion does contain sufficient information to proceed on this claim.  Having discounted the error and looking to the remainder of the opinion, the Board finds that the opinion is not supportive of the Veteran's case.  

Although the Veteran has asserted that he did not have a preexisting left knee injury, and although he has submitted several lay statements in support of this assertion, the Board has determined these statements to be so incredible as to be without probative value.  The Board affords the service treatment reports great probative value, as they were created contemporaneously with his service in 1969, about 40 years ago.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  The service records in this case are unmistakably unambiguous.  Under the circumstances, the Board finds that there is clear and unmistakable evidence to establish that the Veteran's left knee torn medial meniscus existed prior to service.  As such, the Board concludes that the evidence shows clearly and unmistakably that the Veteran's left knee torn medial meniscus existed prior to entry to service.  See Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  

The Board, having found that the evidence clearly and unmistakably shows that the Veteran had a left knee disorder that preexisted his service, must now consider whether the evidence clearly and unmistakably shows that the preexisting injury was not aggravated by service.  Id.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  Id.  

With regard to the issue of aggravation, the Board finds that the evidence clearly and unmistakably shows that the Veteran's preexisting left knee condition underwent no increase in severity during service.  The Board notes initially that all of the lay evidence is directed at establishing in-service incurrence, not aggravation, of the left knee disability.  As such, none of the lay evidence is relevant to the question of aggravation.  The Veteran's Medical Board reports show that service physicians determined that his preexisting torn medial meniscus was not aggravated by his service.  To the extent that the Veteran asserts that he sustained a left knee injury during service, while carrying another soldier on his back, the service treatment reports do not support this.  While he experienced left knee symptoms such as pain during training, none of the service treatment reports note any such in-service left knee injury, including statement from the Veteran himself.  

The Veteran appears to have testified that he received treatment right after the alleged left knee injury that involved injections of dye into the left knee which showed a torn medial meniscus.  However, the service medical reports do not corroborate this (the Veteran may be referring to the arthrogram, where they may have used dye to detect the tear).  Rather, they indicate that he reported a history of left knee pain on October 2, 1969, that he received treatment for left knee symptoms on October 13, 1969, and that he was scheduled for an arthrogram about one week later, on October 21, 1969.  See also service treatment report, dated October 22, 1969 (noting "arthrogram shows tear left medial meniscus").  The Veteran's period of service was also very brief, with his first complaints of knee pain just over two weeks after entry to service and the first mention of unfitness soon after, with no indication, from even the Veteran himself during service, of a service injury, but instead clear and unmistakable evidence of a pre-service injury. 

Finally, there is no post-service medical evidence which contradicts the conclusions in the service treatment records regarding the issue of aggravation, and the February 2006 VA examiner stated that the record suggests that the Veteran's injury was not service-connected.  The December 2010 VA examination report did not address aggravation, having concluded, erroneously, that the left knee medial meniscus tear was incurred in service.  The February 2006 opinion states that the Veteran's ultimate condition, status post total knee replacement, is a common terminus for torn medial meniscus injuries.  The December 2010 opinion appears to have agreed with this conclusion.  The Board has found that the Veteran had this disability prior to service.  The Veteran's statements (in service) regarding frequent locking in a situation where he had only been in the service for weeks fully supports this finding.  Thus, if the Veteran had not entered service, he would be in approximately the same condition now.  The Board cannot locate an increase in severity which would justify a grant of service connection for aggravation.  See Falzone.  The fact that the Veteran has submitted false testimony only supports this finding.    

The Board has considered all of the Veteran's contention, including the claim that he signed the statement on October 23, 1969 (indicating that he had an erroneous enlistment and did not meet the enlistment standards) as simply a fast way to be discharged from the military.  However, this contention makes no sense for the following reason:  A report, dated October 13, 1969, 10 days before he signed this statement, well before there was any suggestion that the Veteran would need to be discharged from service, and less than one month after the Veteran entered service, notes "injured knees in football in 1965."  The Veteran provided this statement well before the 23rd, undermining the contention that he was told to sign this because he no longer was going to be in the flight program and it was the medical examiner (not the Veteran) who suggested that it was his playing sports that caused the problem.  See Board transcript at page 5.  These facts provide only more evidence in support of a negative credibility determination.

Simply stated, the service treatment records provide clear and unmistakable evidence against in-service aggravation of the torn medial meniscus of the left knee.  As stated above, the lay evidence does not address in-service aggravation.  Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's left knee condition both preexisted service, and was not aggravated by service, and that presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111; See Wagner, supra; 38 C.F.R. § 3.303; VAOPGCPREC 3-03 (July 16, 2003).  Where the presumption of soundness is rebutted, a claimant can only receive service connection based on aggravation; however, the Board has already determined that the Veteran's torn left meniscus was clearly and unmistakably not aggravated during service and that there was never an in-service injury.  Accordingly, the Board finds that the preponderance of the evidence is against incurrence or aggravation of torn left meniscus during the Veteran's service.  The claim for service connection must fail.  See Hickson, supra.

As the evidence is clearly and unmistakably against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a December 2005 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  While this case was on remand, the RO conducted searches for treatment of the Veteran from the Iowa City VA Medical Center in 1970.  Following searches, the RO was unable to locate any record of the Veteran's treatment.  The Veteran was notified in a January 2011 letter that the RO could not locate the records.  The Veteran responded in January 2011 letter that he did not have the records in his possession.  Similarly, the Veteran was asked in a September 2010 letter to provide an authorized release form so that the RO could obtain treatment records from a Dr. C.  The Veteran returned the form incorrectly completed, missing the address for the doctor.  The Veteran also submitted a March 1970 treatment record from the doctor.  In the absence of a correctly completed form, the RO could provide no further assistance.  This is not prejudicial to the Veteran, as he submitted a 1970 record showing treatment for a different condition from the doctor.  The Board concludes that the requirements of 38 C.F.R. § 3.159(e) have been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded February 2006 and December 2010 medical examinations to obtain an opinion as to whether his left knee torn medial meniscus preexisted service or was incurred therein and if preexisting, whether aggravated by service.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  While the Board has disagreed with the December 2010 opinion based on the facts of this case, the opinion does contain sufficient information to proceed with this decision, as discussed above at length.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  Another VA examination would not provide a basis to grant this claim in light of the factual determinations made in this case.      

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in August 2010.  The Board instructed that the RO provide assistance in obtaining records from Dr. C., obtain 1970 Iowa City VA treatment records, and provide the Veteran with a VA examination.  The Veteran stymied the RO by incorrectly completing the records release form, discussed above.  The RO was unable to locate the Iowa City records after appropriate searching.  The Veteran received his VA examination in December 2010.  The Board finds that the RO complied substantially with August 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

The August 2010 remand instruction ordering the December 2010 VA examination indicates that the examiner was to consider the Board's assessment of credible evidence in the record, by considering the October 1969 statements most credible and finding the account of incurring additional left knee injury during service incredible.  The Board has a duty to procure evidence in an impartial, unbiased and neutral manner.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board also has an equally important role in making factual determinations.  In this case, the Board must, unfortunately, make its findings particularly unambiguous in light of three facts:  (1) the high standards of Wagner in this case; (2) the findings of the most recent VA examination; and (3) the extensive litigation in this case.

The examiner in this case was requested to review the claims file containing the May 2009 Board decision which found the Veteran incredible.  The remand instruction restated the prior Board finding which the examiner would have seen in any event.  Furthermore, the Board must inform the examiner of credibility determinations to ensure adequate factual bases and to head off endless remands where assessments of lay evidence are necessary to the outcome.  The Board concludes that the duty to procure evidence in an impartial, unbiased and neutral manner was not breached by the August 2010 remand instruction.  This is very unusually situation, an outlier case, in which the Veteran has provided false testimony and false statements in support of his claim, making the adjudication of the case particularly complicated.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for a total knee replacement, left knee (a left knee disability) is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


